ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
OBXtek, Inc.                                  ) ASBCA Nos. 62309, 62647, 62731
                                              )
Under Contract No. FA9101-15-F-0001           )

APPEARANCES FOR THE APPELLANT:                   Isaias Cy Alba, IV, Esq.
                                                 Lauren R. Brier, Esq.
                                                 Katherine B. Burrows, Esq.
                                                 Todd M. Reinecker, Esq.
                                                 Camilla J. Hundley, Esq.
                                                  PilieroMazza PLLC
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Jeffrey P. Hildebrant, Esq.
                                                  Air Force Deputy Chief Trial Attorney
                                                 Isabelle P. Cutting, Esq.
                                                  Trial Attorney

                               ORDER OF DISMISSAL

       The Board has received the parties’ joint motion to dismiss the appeals with
prejudice, submitted on behalf of the parties by respondent. The motion advises the
appeals have been settled. The motion is granted. The appeals are dismissed with
prejudice.

      Dated: March 1, 2022



                                              CHRISTOPHER M. MCNULTY
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62309, 62647, 62731, Appeals of
OBXtek, Inc., rendered in conformance with the Board’s Charter.

       Dated: March 1, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2